DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is a final Office action responsive to the reply filed on 12/28/2020.

Claims 1, 2, 5, 8, 9, 13, 16 and 20 have been amended. 
Claims 17 and 18 have been canceled. 
Claims 1-16 and 19-20 are pending.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 8, 10-13, 15, 16 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by King (US Patent No. 4,365,906).
Regarding claim 1, King discloses a system of statically loadable components for structures, the system comprising: 
at least two different tension elements (stranded wire and rod), each tension element including at least one end region having an outer thread (the rod can be substituted by stranded wire, see annotated Fig. 5 and Col. 3, lines 46-49), and 
at least one connection component with an inner thread which is configured to interact with the outer thread of each one of the tension elements to form a tension member (see annotated Fig. 5), 

Regarding claim 2, King discloses, wherein the tension elements include at least one tension rod and at least one cable tension member (see annotated Fig. 5).  
Regarding claim 3, King discloses, wherein the connection component is a fork head or a rod end or a sleeve (see Fig. 1 and annotated Fig. 5).  
Regarding claim 4, King discloses, wherein the connection component is configured to connect different tension elements with each other or to anchor an end of the tension element to a structure (see annotated Fig. 5).  
Regarding claim 8, King discloses, wherein the connection component has at least one lug with a length in a tension direction of the connection component, a width in a direction transverse to the tension direction and a thickness in a direction perpendicular to the length and the width, through which an eye is formed along the direction of the thickness through the lug(see Fig. 4 and annotated Fig. 5), 
wherein an amount of the thickness of the lug in the direction of the width is constant (see Fig. 4 and annotated Fig. 5).  
Regarding claim 10, King discloses, wherein the at least two different tension elements each have an outer thread in both end regions and wherein the inner thread of the at least one connection component is configured to interact with the outer thread of the respective end regions (see annotated Fig. 5 and Col. 3, lines 46-49). 
Regarding claim 11, King discloses, wherein one of the at least two different tension elements is a tension rod and wherein the outer thread is formed by machining or by demolding (see annotated Fig. 5).  
Regarding claim 12, King discloses, wherein one of the at least two different tension elements is a cable tension member and wherein the outer thread is formed at a thread fitting (see annotated Fig. 5 and Col. 3, lines 46-49).
claim 13, King discloses, wherein the outer thread is configured to accommodate a load smaller than or equal to a calculated breaking force for other portions of the respective tension element (see annotated Fig. 5 and Col. 3, lines 46-49).  
Regarding claim 15, King discloses, wherein the connection component is configured to be combined with any of the at least two different tension elements (see annotated Fig. 5 and Col. 3, lines 46-49).  
Regarding claim 16, King discloses, wherein the at least two tension elements include a tension element with a cable and a tension element with a tension rod, each of the at least two tension elements is configured to have the same threshold tensile force capacity (see annotated Fig. 5 and Col. 3, lines 46-49).  
Regarding claim 20, King discloses, wherein the connection component has two equally configured lugs, the eye of each lug being formed in alignment with each other for accommodating a bolt so as to form a fork head (see Fig. 1).   

    PNG
    media_image1.png
    371
    317
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over King (US Patent No. 4,365,906).
Regarding claim 14, it is construed that the connection component or the tension element material limitations as recited in claim 14 referring to the selecting of the suitable material and its specification to be used in making the system is old and well known, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ416.

Allowable Subject Matter
Claims 5-7, 9 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, see pages 7-9, filed 12/28/2020, with respect to the rejection(s) of claim 1 under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of King (US Patent No. 4,365,906).

Examiner’s Comment
In view of applicant’s amendments to the claims submitted in the reply filed on 12/28/2020, the claim objections and the claim rejections under 35 USC § 112 indicated in the prior Office action have been withdrawn.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS A MERCADO whose telephone number is (571)270-5388.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 


/LOUIS A. MERCADO/
Examiner
Art Unit 3677



/Robert Sandy/Primary Examiner, Art Unit 3677